 



EXHIBIT (10)(L)

CONSULTING AGREEMENT

     THIS AGREEMENT is made and entered into as of this 29th day of October,
2004, by and between ASSOCIATED BANK, a Wisconsin chartered bank (the “Bank”),
and JACK C. RUSCH, an individual (“Mr. Rusch”).

RECITALS

     A. The Bank and Mr. Rusch have terminated their employer/employee
relationship pursuant to the Termination Agreement between the Bank and
Mr. Rusch dated as of the date hereof.

     B. The Bank and Mr. Rusch acknowledges that Mr. Rusch (1) has been an
executive level employee of First Federal and (2) has extensive experience and
knowledge of the Business.

     C. The Bank desires to retain Mr. Rusch to perform personal services in the
capacity of an independent contractor and Mr. Rusch desires to be so retained
pursuant to the terms and conditions set forth herein. Mr. Rusch acknowledges
that, during the term of this Agreement, he owes the Bank a duty of loyalty.
Mr. Rusch further acknowledges that entry into this Agreement is a condition of
Associated Banc-Corp. entering into the Selling Shareholders Noncompete
Agreement.

     D. The Bank and Mr. Rusch desire to reduce their agreement concerning the
terms and conditions of such personal services to written form.

AGREEMENTS

     NOW, THEREFORE, in consideration of the premises set forth above, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

          1. Consulting Services. Mr. Rusch agrees to perform for the Bank,
during the Consulting Period (as hereinafter defined), the services described in
Exhibit A attached hereto (the “Services”). In connection therewith:

               (a) Mr. Rusch will perform the Services as the Bank’s Board of
Directors or Chief Executive Officer/President shall assign to him from time to
time.

 



--------------------------------------------------------------------------------



 



               (b) Mr. Rusch will devote such reasonable time, energy and effort
as required to perform the services set forth on Exhibit A in a satisfactory and
timely manner. Mr. Rusch has no obligation to perform services exclusively for
the Bank, or to work any particular hours or days or any particular number of
hours per day performing services for the Bank. Such services may be performed
remotely as appropriate.

               (c) All services performed by Mr. Rusch pursuant to this
Agreement will be of the highest quality and performed to the Bank’s reasonable
satisfaction. Mr. Rusch warrants that he has the expertise, qualifications and
capabilities to perform the services described on Schedule A. In the performance
of such services, Mr. Rusch shall have the ability to control and direct the
details of Mr. Rusch’s work and the Bank shall be interested only in the results
obtained by such services, including the quality of the services provided.

               (d) Mr. Rusch will perform his services pursuant to this
Agreement to the best of his ability and shall cooperate fully with the Bank in
performing such services.

          2. Consulting Fee. In consideration of and contingent on the services
to be performed by Mr. Rusch during the Consulting Period pursuant to section 1
hereof and Mr. Rusch’s compliance with the other provisions of this Agreement,
the Bank will pay Mr. Rusch a monthly consulting fee of $16,668, commencing on
November 30, 2004 and on the last day of each month thereafter (the “Consulting
Fee”).

          3. Term.

               (a) The term of this Agreement pursuant to which Mr. Rusch will
provide services to the Bank hereunder (the “Consulting Period”) will be for a
period of two years commencing on the date hereof, unless earlier terminated as
follows:

                    (i) The Consulting Period will terminate upon the written
agreement of the parties;

                    (ii) The Consulting Period will terminate upon the death or
permanent disability of Mr. Rusch. The term “permanent disability” of Mr. Rusch
shall mean mental or physical illness, disability or incapacity which renders
Mr. Rusch unable to effectively perform his duties hereunder for 90 consecutive
days.

2



--------------------------------------------------------------------------------



 



                    (iii) The Bank may terminate the Consulting Period for
“cause” at any time upon written notice to Mr. Rusch stating the facts
constituting such “cause.” For purposes of this section 3, the term “cause”
means:



  •   the diversion or attempted diversion by Mr. Rusch of business from the
Bank for Mr. Rusch’s personal gain or benefit;     •   the commission by
Mr. Rusch of an act of dishonesty or moral turpitude involving the Bank;     •  
gross incompetence by Mr. Rusch in the performance of his duties hereunder;    
•   gross negligence by Mr. Rusch involving the Bank;     •   habitual use by
Mr. Rusch of alcohol or narcotics;     •   commission by Mr. Rusch of a felony
or serious misdemeanor offense or pleading guilty or nolo contendere to same
which results in demonstrable material injury to the Bank;     •   willful
misconduct by Mr. Rusch as determined in good faith by the Board of Directors of
the Bank which results in a demonstrably material injury to the Bank;     •  
the willful and persistent failure of Mr. Rusch to follow a specific directive
of the Board of Directors or an officer of the Bank;     •   a material breach
by Mr. Rusch of any provision of this Agreement, including without limitation
any provision of section 4 hereof provided such failure or noncompliance is not
remedied by Mr. Rusch within 30 days following written notice to Mr. Rusch from
the Bank specifying in reasonable detail the nature of such failure or
noncompliance; or

3



--------------------------------------------------------------------------------



 



  •   a breach by Mr. Rusch of any provision of the Selling Shareholders
Noncompete Agreement attached hereto as Exhibit B or the Separation Agreement
and General Release attached hereto as Exhibit C.

               (c) Upon the termination of the Consulting Period pursuant to
section 3(a)(ii), the Bank shall continue to pay the Consulting Fee to Mr. Rusch
(or the estate of Mr. Rusch in the event of death) through the term of this
Agreement. The Bank may prepay such payments without penalty. The Bank shall not
be obligated to make any further payments to Mr. Rusch.

               (d) Upon the termination of the Consulting Period for any reason
other than those described in (c) above, the Bank will pay to Mr. Rusch the full
amount of any unpaid compensation earned by Mr. Rusch pursuant to section 2 of
this Agreement through and including the termination date (and prorated as
appropriate), and the Bank shall not be obligated to make any further payments
to Mr. Rusch.

               (e) Mr. Rusch’s obligations set forth in sections 4 through 11
hereof shall survive the termination of the Consulting Period.

          4. Unauthorized Disclosure: Inventions and Improvement.

               (a) Mr. Rusch will not disclose to any person or entity, other
than employees of the Bank or other persons to whom disclosure is reasonably
necessary or appropriate in connection with the performance by Mr. Rusch of his
duties hereunder, any confidential or proprietary information of the Bank
obtained by Mr. Rusch during the Consulting Period.

               (b) Mr. Rusch will disclose to the Bank and upon the Bank’s
request, assign to it, without charge, all of Mr. Rusch’s right, title and
interest, if any, in and to any and all ideas, inventions, discoveries and
improvements pertaining in any manner to the business which Mr. Rusch may make
or conceive, solely or jointly with others, during the Consulting Period
(collectively, the “New Developments”). Upon request by the Bank, whether during
or subsequent to the Consulting Period, Mr. Rusch will do any and all acts and
execute and deliver such documents as may be deemed by the Bank or its counsel
to be necessary or advisable to vest in the Bank all of Mr. Rusch’s right, title
and interest in and to such New Developments and to apply and obtain domestic or
foreign patents, provided that the expenses incurred in connection with the
foregoing shall be borne by the Bank. If services in connection therewith are
performed at the Bank’s request after the Consulting Period, the Bank will pay

4



--------------------------------------------------------------------------------



 



Mr. Rusch reasonable compensation for such services. The term “New Developments”
shall not include any ideas, inventions and discoveries which Mr. Rusch makes at
his expense when not fulfilling his duties to the Bank hereunder and which are
not related in any way to the Business.

          5. Common Law or Torts or Trade Secrets. Nothing in this Agreement
shall be construed to limit or negate the common law of torts or trade secrets
where such common law provides the Bank with broader protection than the
protection provided by this Agreement.

          6. Expense Reimbursement. The Bank will reimburse Mr. Rusch for his
out-of-pocket expenses reasonably incurred in connection with the performance of
Mr. Rusch’s duties hereunder, subject to approval by the Bank.

          7. Independent Contractor. Mr. Rusch shall at all times be an
independent contractor, and Mr. Rusch will be responsible for all employment and
income taxes on his compensation hereunder. Neither party will assert that an
employment relationship exists or take any action inconsistent with the
independent contractor status of Mr. Rusch. Mr. Rusch shall have no authority to
bind the Bank to any agreement, except to the extent such authority is expressly
conferred upon him by the Bank in writing (exclusive of this Agreement) and
Mr. Rusch will not take any action inconsistent with the provisions of this
Section.

          8. Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect or impair the validity or enforceability of
any other provision and this Agreement shall be construed as if such invalid or
unenforceable provision were not contained herein. Notwithstanding the preceding
sentence, if any court of competent jurisdiction shall determine that any
geographic or time restraint provided in this Agreement is too broad as to the
area or time covered, such restraint may be reduced to whatever extent the court
deems reasonable and such restraint may be enforced as reduced.

          9. Notice. All notices under this Agreement shall be in writing and
any notice shall be considered to be given and received in all respects on the
day it is personally delivered or deposited in the United States mail, first
class, postage prepaid, addressed as follows or to such other address as may be
designated by one party to the other by notice duly given:

         
 
  If to the Bank:   Associated Banc-Corp

      Attn: Brian R. Bodager, Chief

      Administrative Officer, General Counsel

      and Corporate Secretary

      1200 Hansen Road

5



--------------------------------------------------------------------------------



 



         

      Green Bay, WI 54304


      Telecopier: (920) 491-7010
 
       

  with a copy to:   Reinhart Boerner Van Deuren s.c.

      Attn: Richard W. Graber, Esq.

      1000 North Water Street, Suite 2100

      Milwaukee, WI 53202

      Telecopier: (414) 298-8097
 
       

  If to Mr. Rusch:   Mr. Jack Rusch

      W6447 Riverview Drive

      Onalaska, WI 54650

          10. Waiver. A waiver by a party of any breach by the other party of
any provision of this Agreement shall not be deemed to be a waiver by such first
party of any subsequent breach.

          11. Assignment. This Agreement may not be assigned by the Bank without
the written consent of Mr. Rusch, except that if the Bank shall merge or
consolidate with or into, or transfer substantially all of the business or the
assets thereof to another corporation or other form of business or other entity,
this Agreement may be assigned to such a successor and it shall be binding upon
and inure to its benefit. Mr. Rusch may not assign, pledge or encumber this
Agreement or any interest herein.

          12. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, the Bank’s successors and permitted assigns
and Mr. Rusch’s heirs and legal representatives.

          13. Amendment. This Agreement may be amended only by a written
instrument executed by the parties hereto or their respective successors,
assigns, heirs or legal representatives, as applicable.

          14. Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Wisconsin.

[Signature Page to follow]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date first above written.

              ASSOCIATED BANK
 
       

  BY   /s/ Paul S. Beideman

       

    Its  
 
       
 
            /s/ Jack C. Rusch           JACK C. RUSCH

7



--------------------------------------------------------------------------------



 



Schedule A
Description of Services to Be Rendered

Jack Rusch – President and Chief Executive Officer



     §  Assist in the management of all aspects of the merger to ensure maximum
profits commensurate with the best interest of customers, shareholders,
employees and the public



     §  Assist in the transition of leadership and to provide continued
leadership in achieving overall objectives to ensure maximum return on assets
and return on equity



     §  Assist and provide leadership in the overall integration of the
companies



     §  Assist in Shareholder relations



     §  Assist in Community relations



     §  Assist and provide leadership in customer retention and transition



     §  Assist in communication with industry trade groups



     §  Provide guidance and objectivity in areas of organizational
restructuring, change management, and matters affecting the organization

 